The opinion of the court was delivered by
Garrison, J.
This is a demurrer to a declaration. There are three counts. The first count is apparently intended to charge the defendant with deceit in sub-letting to the plaintiff certain leased premises which the defendant had covenanted with his lessor not to underlet and from which the plaintiff was evicted. But non conslal that the plaintiff’s eviction was by the lessor of the defendant. The count is therefore bad.
The second count sets up the same deceit and the same covenant by the defendant with his lessor and alleges that the plaintiff was evicted by the said lessor of the defendant. But non constat that the eviction of the plaintiff was lawful. A broken covenant against sub-letting gives the lessor an action against his covenantee but no right of re-entry. This count is therefore bad.
The third count sets up deceit by the defendant in the sale to the plaintiff of an unexpired term of unstated duration and alleges that the plaintiff could not underlet the premises *367and earn large gains whereby the said lease was of little value to the plaintiff. But non constat that the small value of the term was not due to its brevity or' that the plaintiff’s inability to underlet had any connection with the defendant’s right to sell him the term. On the face of this count the plaintiff got all that the defendant bargained to sell to him. This count also is bad.
Judgment on the demurrer is for the defendant.